Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species III in the reply filed on 4/21/2021 is acknowledged.  The traversal is on the ground(s) that the species represent sequential, intermediate stages in a method rather than independent and distinct species..  This is not found persuasive because: the prior art applicable to one species would not likely be applicable to the other species; the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, paragraph a.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 2 is objected to because of the following informalities:  Line 3 ends in a period, however, there are further limitations cited in lines 4-5.  For the sake of compact prosecution, line 3 is interpreted in the instant Office action as ending in a comma.  This interpretation is to be confirmed by applicant in the next office action.
Claim 8 is objected to because of the following informalities:  “first-first first conductive lines” in line 4.  For the sake of compact prosecution, claim 8 is interpreted in the instant Office action as follows: “first-first first conductive lines” is equivalent to “first-first conductive lines” as cited in claim 8, line 2.  This interpretation is to be confirmed by applicant in the next office action.
“first conductive lines” in line 3.  For the sake of compact prosecution, claim 10 is interpreted in the instant Office action as follows: “first conductive lines” is equivalent to “first-first conductive lines” as cited in claim 10, line 11.  This interpretation is to be confirmed by applicant in the next office action.
Claim 11 is objected to because of the following informalities:  “first conductive lines” in lines 6-7.  For the sake of compact prosecution, claim 11 is interpreted in the instant Office action as follows: “first conductive lines” is equivalent to “first-first conductive lines” as cited in claim 11, line 2.  This interpretation is to be confirmed by applicant in the next office action.
Claim 18 is objected to because of the following informalities:  “plurality of conductive lines” in line 10.  For the sake of compact prosecution, claim 18 is interpreted in the instant Office action as follows: “plurality of conductive lines” is equivalent to “plurality of first conductive lines” as cited in claim 18, line 4.  This interpretation is to be confirmed by applicant in the next office action.
Claim 20 is objected to because of the following informalities:  “height of the protruding parts” in line 2 and “height of the second-first conductive lines” in line 3 does not include the upper endpoint of the measurement.  Furthermore, this measurement is not clearly illustrated in the drawings.  For the sake of compact prosecution, claim 20 is interpreted in the instant Office action as follows: “height of the protruding parts” is measured from the top surface of the substrate to the top surface of the protruding part; “height of the second-first conductive lines” is measured from the top surface of the substrate to the bottom surface of the second-first conductive lines.  This interpretation is to be confirmed by applicant in the next office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim limitation “aligned” is unclear.  It is not clear whether alignment is in the first direction as cited in independent claim 1 or alignment is in some other direction such as a second direction (D2) illustrated in Fig. 2.  For the sake of compact prosecution, claim 6 is interpreted in the instant Office action as follows: “aligned” is equivalent to “aligned in the first direction” as cited in independent claim 1, line 7.  This interpretation is to be confirmed by applicant in the next office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun (US 20180053686 A1).
Regarding independent claim 1, Hyun discloses a semiconductor memory device (Fig. 6), comprising: first-first conductive lines (EP2, see annotated figure below) on a substrate(100): second-first conductive lines (EP1) on the first-first conductive lines; first contacts (Fig. 5E; CT2, see annotated figure below) connected to the first-first conductive lines; and second contacts (CT1) connected to the second-first conductive lines, wherein: the first-first conductive lines protrude in a first direction (D1) beyond the second-first conductive lines; the first-first conductive lines include first regions (LR) having a first thickness (thickness of P1), second regions (2R) having a second thickness (combined thickness of P1 and P2), the second thickness being greater than the first thickness, and third regions (3R) having a third thickness (thickness of P2), the third thickness being smaller than the second thickness, and the second regions of the first-first conductive lines are between the first regions of the first-first conductive lines and the third regions of the first-first conductive lines.
Although Hyun Fig. 5E does not necessarily illustrate the third thickness being smaller than the first thickness, Hyun does teach a range of thickness for the second region ([0045] “about 1.1 to 2.0 times the thickness of the line region LR”), with the only difference between the claimed invention and the prior art being a lack of actual combination of the third thickness range of [0045] and the third region of Fig. 5E.  
One of ordinary skill in the art could have combined the third thickness and third region of Hyun as claimed by the known methods taught by Hyun, and in combination, the third region and third thickness merely perform the same function as they do separately: for example, the third thickness is merely an unillustrated measurement of an illustrated third region, and the third region is merely one illustrated embodiment of a first-first conductive line described in the specification.  
Therefore the claimed third thickness would have been obvious because one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Illustrated below is a marked and annotated figure of Fig. 6 of Hyun.

    PNG
    media_image1.png
    579
    590
    media_image1.png
    Greyscale

Illustrated below is a marked and annotated figure of Fig. 5E of Hyun.

    PNG
    media_image2.png
    356
    545
    media_image2.png
    Greyscale

Regarding claim 2 according to the objection, Hyun discloses a semiconductor memory device (Fig. 6), further comprising interlayer insulating films (110) between the first-first conductive lines (EP2) and the second-first conductive lines (EP1), wherein the interlayer insulating films are on the first regions (Fig. 5E; LR) of the first-first conductive lines.
Regarding claim 3, Hyun discloses a semiconductor memory device (Fig. 5E), wherein parts (LR) of the first regions of the first-first conductive lines (EP2) protrude in the first direction (D1), and there are sides of the interlayer insulating films (Fig. 6; 110).
Although Hyun, Fig. 5E and Fig. 6 fail to explicitly illustrate parts of the first regions of the first-first conductive lines protrude in the first direction beyond sides of the interlayer insulating films, Hyun does teach a known technique wherein protrusion for comparable parts of the first regions of the first-first conductive lines in the first direction can be varied in the same way as the claimed invention ([0059]] “Differently from that shown in figures, the insulation patterns 110 may not protrude in the first direction D1 from the gate electrodes EP”).  
One of ordinary skill in the art could have applied the known technique of Hyun in the same way to the protruding parts of Hyun’s first-first conductive lines and the results would have been predictable to one of ordinary skill in the art.  
Therefore, having parts of the first regions of the first-first conductive lines protrude in the first direction beyond sides of the interlayer insulating films would have been obvious because it is a known technique applied to a comparable first-first conductive line.
Regarding claim 4, Hyun discloses a semiconductor memory device (Fig. 5E), wherein the second-first conductive lines (EP1) include protruding parts (LR) that protrude in the first direction (D1), and there are sides of the interlayer insulating films (Fig. 6; 110).
Although Hyun, Fig. 5E and Fig. 6 fail to explicitly illustrate the second-first conductive lines include protruding parts that protrude in the first direction beyond sides of the interlayer insulating films, Hyun does teach a known technique wherein protrusion for comparable protruding parts of the second-first conductive lines in the first direction can be varied in the same way as the claimed invention ([0059]] “Differently from that shown in figures, the insulation patterns 110 may not protrude in the first direction D1 from the gate electrodes EP”).  One of ordinary skill in the art could have applied the known technique of Hyun in the same way to the protruding parts of Hyun’s second-first conductive lines and the results would have been predictable to one of ordinary skill in the art.  Therefore, having the second-first conductive lines include protruding parts that protrude in the first direction beyond sides of the interlayer insulating films would have been obvious because it is a known technique applied to a comparable first-first conductive line.
Regarding claim 5, Hyun discloses a semiconductor memory device (Fig. 5E), wherein the first contacts (CT2) are connected to the second regions (2R) of the first-first conductive lines (EP2).
Regarding claim 6 as noted in the 112(b) rejection, Hyun discloses a semiconductor memory device (Fig. 6), further comprising interlayer insulating films (110) between the substrate (100) and the first-first conductive lines (EP2), wherein sides of the interlayer insulating films are aligned in the first direction (D1) with sides of the second regions (2R) of the first-first conductive lines.
Regarding claim 7, Hyun discloses a semiconductor memory device (Fig. 5E), wherein the second regions (2R) of the first-first conductive lines (EP2) are directly connected to the first regions (LR) of the first-first conductive lines and directly connected to the third regions (3R) of the first-first conductive lines.
Regarding claim 8 as noted in the objection, Hyun discloses a semiconductor memory device (Fig. 5E), wherein: a height of bottom surfaces of the first regions (LR) of the first-first conductive lines (EP2) from a top surface of the substrate (100) is the same as a height of bottom surfaces of the second regions (2R) of first-first conductive lines from the top surface of the substrate, and a height of the bottom surfaces of the second regions of the first-first conductive lines from the top surface of the substrate is smaller than a height of bottom surfaces of the third regions (3R) of the first-first conductive lines from the top surface of the substrate.
Regarding claim 9, Hyun discloses a semiconductor memory device (Fig. 5E), wherein the third regions (3R) of the first-first conductive lines (EP2) protrude in the first direction (D1) from sides of the second regions (2R) of the first-first conductive lines.
Regarding claim 11 as noted in the objection, Hyun discloses a semiconductor memory device (Fig. 6), further comprising vertical structures (VS) penetrating the first-first conductive lines (EP2) and the second-first conductive lines (EP1), wherein the vertical structures include vertical insulating patterns (133), vertical channel layers (132), which extend along outer sides of the vertical insulating patterns, and charge storage films (131), which are between the vertical channel layers and the first-first conductive lines.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hyun, in view of Kim (US 20190103407 A1).
Regarding claim 10 as noted in the objection, Hyun discloses a semiconductor memory device (Fig. 6), further comprising: first-first conductive lines (EP2).
Hyun fails to teach semiconductor patterns connected to the first conductive lines and extending in a second direction, which is different from the first direction; and gate electrodes extending in a third direction, which is different from the first and second directions. adjacent to the semiconductor patterns, wherein: the semiconductor patterns include first impurity regions, second impurity regions, and channel regions, the channel regions being between the first impurity regions and the second impurity regions, the first-first conductive lines are electrically connected to the first impurity regions, and the gate electrodes are adjacent to the channel regions.  However, Kim teaches a semiconductor memory device in the same field of endeavor (Fig. 11A), further comprising: semiconductor patterns (SP1, see annotated figure below) connected to the first-first conductive lines (CL1A) and extending in a second direction (D2), which is different from the first direction (D1, as shown in Fig. 2); and gate electrodes (CL2) extending in a third direction (D3, as shown in Fig. 2), which is different from the first and second directions. adjacent to the semiconductor patterns, wherein: the semiconductor patterns include first impurity regions (SD1), second impurity regions (SD2), and channel regions (CH), the channel regions being between the first impurity regions and the second impurity regions, the first-first conductive lines are electrically connected to the first impurity regions, and the gate electrodes are adjacent to the channel regions.  Kim further teaches semiconductor patterns combined with a semiconductor memory device ([0002] “three-dimensional semiconductor memory devices”) that is in the same field of endeavor as Hyun’s semiconductor memory device ([0002] “three-dimensional semiconductor memory device”).  One of ordinary skill in the art could have combined the elements as claimed by the known methods taught by Kim’s use of a semiconductor pattern in combination with a semiconductor memory device.  Based on the above analysis, one of ordinary skill in the art would have recognized that combining Kim’s semiconductor pattern with Hyun’s semiconductor memory device would yield the predictable result of a semiconductor pattern in combination with a semiconductor memory device because this combination is taught by Kim.  Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.” KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Illustrated below is a marked and annotated figure of Fig. 11A of Kim.

    PNG
    media_image3.png
    504
    502
    media_image3.png
    Greyscale


Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Hyun.
Regarding independent claim 12, Kim discloses a semiconductor memory device (Fig. 11A), comprising: first semiconductor patterns (SP1) and second semiconductor patterns (SP2) extending in a second direction (D2) over a substrate (100), the first semiconductor patterns being spaced apart from the second semiconductor patterns in a third direction (D3), which is different from the second direction: first-first conductive lines (CL1A) connected to the first semiconductor patterns and extending in a first direction (D1, as shown in Fig. 2), which is different from the second direction and the third direction; second-first conductive lines (CL1B) connected to the second semiconductor patterns and extending in the first direction; gate electrodes (CL2) extending in the third direction (D3, as shown in Fig. 2), the gate electrodes being adjacent to the first semiconductor patterns and the second semiconductor patterns.
Kim fails to teach a semiconductor memory device further comprising an interconnect structure.  However, Hyun teaches an interconnect structure (Fig. 5E) with contacts (CT) connected to the first-first conductive lines (EP2), wherein: the second-first conductive lines (EP1) extend along the first-first conductive lines over the first-first conductive lines, the first-first conductive lines protrude in the first direction beyond the second-first conductive lines, the first-first conductive lines include first regions (LR) having a first thickness (thickness of P1) in the third direction (D3) and second regions (2R) having a second thickness (combined thickness of P1 and P2) in the third direction, the second thickness being greater than the first thickness, and the contacts are connected to the second regions of the first-first conductive lines.  Hyun further teaches an interconnect structure combined with a semiconductor memory device ([0002] “three-dimensional semiconductor memory device”) that is in the same field of endeavor as Kim’s semiconductor memory device ([0002] “three-dimensional semiconductor memory devices”).  One of ordinary skill in the art could have combined the elements as claimed by the known methods taught by Hyun’s use of an interconnect structure in combination with a semiconductor memory device.  Based on the above analysis, one of ordinary skill in the art would have recognized that combining Hyun’s interconnect structure with Kim’s semiconductor memory device would yield the predictable result of an interconnect structure in combination with a semiconductor device because this combination is taught by Hyun.  Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.” KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 13, Kim in view of Hyun as applied to claim 12 discloses a semiconductor memory device (Hyun; Fig. 6), further comprising interlayer insulating films (110) between the first-first conductive lines (EP2) and the second-first conductive lines (EP1), wherein parts of the first regions (Hyun; Fig. 5E; LR) of the first-first conductive lines (EP2) protrude in the first direction (D1), and there are sides of the interlayer insulating films.
Although Hyun, Fig. 5E and Fig. 6 fail to explicitly illustrate parts of the first regions of the first-first conductive lines protrude in the first direction beyond sides of the interlayer insulating films, Hyun does teach a known technique wherein protrusion for comparable parts of the first regions of the first-first conductive lines in the first direction can be varied in the same way as the claimed invention ([0059]] “Differently from that shown in figures, the insulation patterns 110 may not protrude in the first direction D1 from the gate electrodes EP”).  One of ordinary skill in the art could have applied the known technique of Hyun in the same way to the protruding parts of Hyun’s first-first conductive lines and the results would have been predictable to one of ordinary skill in the art.  Therefore, having parts of the first regions of the first-first conductive lines protrude in the first direction beyond sides of the interlayer insulating films would have been obvious because it is a known technique applied to a comparable first-first conductive line.
Regarding claim 14, Kim in view of Hyun as applied to claim 12 discloses a semiconductor memory device (Hyun; Fig. 5E), wherein the second-first conductive lines (EP1) do not overlap, in the third direction (D3), with the second regions (2R) of the first-first conductive lines (EP2).
Regarding claim 15, Kim in view of Hyun as applied to claim 12 discloses a semiconductor memory device (Fig. 5E), wherein: the first-first conductive lines (EP1) further include third regions (3R), which protrude beyond sides of the second regions (2R) of the first-first conductive lines in the first direction (D1), and a third thickness (thickness of P2) in the third direction (D3) of the third regions of the first-first conductive lines is smaller than the second thickness (combined thickness of P1 and P2).
Although Hyun, Fig. 5E fails to explicitly illustrate the third thickness is smaller than the first thickness, Hyun does teach a range of thickness for the second region ([0045] “about 1.1 to 2.0 times the thickness of the line region LR”), with the only difference between the claimed invention and the prior art being a lack of actual combination of the third thickness range of [0045] and the third region of Fig. 5E.  One of ordinary skill in the art could have combined the third thickness and third region of Hyun as claimed by the known methods taught by Hyun, and in combination, the third region and third thickness merely perform the same function as they do separately: for example, the third thickness is merely an unillustrated measurement of an illustrated third region, and the third region is merely one illustrated embodiment of a first-first conductive line described in the specification.  Therefore the claimed third thickness would have been obvious because one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 16, Kim in view of Hyun as applied to claim 12 discloses a semiconductor memory device (Kim; Fig. 11A), wherein: the first semiconductor patterns (SP1) include first impurity regions (SD1), second impurity regions (SD2), and channel regions (CH), the channel regions being between the first impurity regions and the second impurity regions, the first-first conductive lines (CL1A) are electrically connected to the first impurity regions, and the gate electrodes (CL2) are adjacent to the channel regions.
Regarding claim 17, Kim in view of Hyun as applied to claim 16 discloses a semiconductor memory device (Fig. 11A), further comprising capacitors (DS) connected to the second impurity regions.
Regarding independent claim 18 as noted in the objection, Kim discloses a semiconductor memory device (Fig. 11A), comprising: a plurality of semiconductor patterns (SP1, SP2) stacked in a third direction (D3) on a substrate (100) and extending in a second direction (D2) that is different from the third direction; a plurality of first conductive lines (CL1A, CL1B) connected to the plurality of semiconductor patterns, respectively, and extending in a first direction (D1, as shown in Fig. 2), that is different from the second direction and the third direction; and a plurality of first gate electrodes (CL2) adjacent to the plurality of semiconductor patterns, respectively, and extending in the third direction (as shown in Fig. 2), wherein: the plurality of first conductive lines include first-first conductive lines (CL1A) and second-first conductive lines (CL1B), the second-first conductive lines being adjacent in the third direction to the first-first conductive lines.
Kim fails to teach the first-first conductive lines include protruding parts that protrude in the first direction beyond the second-first conductive lines, and a thickness in the third direction of parts of the first-first conductive lines that overlap in the third direction with the second-first conductive lines is smaller than a thickness in the third direction of the protruding parts of the first-first conductive lines.  However, Hyun teaches a semiconductor memory device (Fig. 5E), comprising: first-first conductive lines (EP2) in the same field of endeavor as Kim’s semiconductor memory device, wherein: the first-first conductive lines include protruding parts (CR) that protrude in the first direction (D1) beyond the second-first conductive lines, and a thickness in the third direction of parts of the first-first conductive lines that overlap in the third direction with the second-first conductive lines (thickness of P1) is smaller than a thickness in the third direction of the protruding parts of the first-first conductive lines (combined thickness of P1 and P2).  One of ordinary skill in the art could have combined the elements as claimed by the known methods taught by Hyun’s use of first-first conductive lines in combination with protruding parts.  Based on the above analysis, one of ordinary skill in the art would have recognized that combining Hyun’s protruding parts with Kim’s first-first conductive lines would yield the predictable result of a protruding part in combination with a first-first conductive line because this combination is taught by Hyun.  Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.” KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 19, Kim in view of Hyun as applied to claim 18 discloses a semiconductor memory device (Fig. 6), wherein an insulating material (110, alternatively 114; [0059] “same material as the insulation patterns”) is between the second-first conductive lines (EP1) and the protruding parts (CR) of the first-first conductive lines (EP2).
Regarding claim 20 as noted in the objection, Kim in view of Hyun as applied to claim 18 discloses a semiconductor memory device (Fig. 6), with a height of the protruding parts (CR) of the first-first conductive lines (EP2) from a top surface of the substrate (100) to a top surface of the protruding parts, and a height of the second-first conductive lines (EP1) from the top surface of the substrate to a bottom surface of the second-first conductive lines.
Although Hyun, Fig. 6 fails to explicitly illustrate a height of the protruding parts of the first-first conductive lines from a top surface of the substrate to a top surface of the protruding parts is smaller than a height of the second-first conductive lines from the top surface of the substrate to a bottom surface of the second-first conductive lines, Hyun does teach a range of height of the protruding parts of the first-first conductive lines in relation to height of the second-first conductive lines with the only difference between the claimed invention and the prior art being a lack of actual combination of the range of height of the protruding parts of [0047] and the protruding parts of Fig. 5E: ([0047]) “an underlying contact region CR may have a top surface equal to or lower than a bottom surface of an overlying contract region CR directly above the underlying contact region CR.”  One of ordinary skill in the art could have combined the protruding parts and the height of the protruding parts of Hyun as claimed by the known methods taught by Hyun, and in combination, the protruding parts and the height of the protruding parts merely perform the same function as they do separately: for example, the protruding parts are merely an illustrated embodiment of the first-first conductive line described in the specification, and the height of the protruding parts is merely an unillustrated measurement of an illustrated protruding part.  Therefore the claimed height would have been obvious because one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534.  The examiner can normally be reached on Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM H ANDERSON/            Examiner, Art Unit 2817     
/BRADLEY SMITH/            Primary Examiner, Art Unit 2817